Hon. Alison J. Nathan
October 16, 2020
Page 2

see also Dkt. No. 12-2 at 3-8, United States v. Grimm, No. 16-3267 (2d Cir. 2016) (reflecting
sealed entries related to SDNY disciplinary proceedings on the Miscellaneous Tracking System).

        Finally, the requested sealing is also consistent with the approach followed in the Stevens
prosecution that defense counsel have cited. (E.g., Dkt. No. 349). For example, the court in
Stevens permitted evidentiary submissions to be “filed under seal with the Court, with a copy
provided to the defendant pursuant to the protective order already in place in this case.” United
States v. Stevens, 715 F. Supp. 2d 1, 2 (D.D.C. 2009); see also, e.g., Dkt. No. 281 at 1-2, United
States v. Stevens, No. 08 Cr. 231 (D.D.C. Feb. 3, 2009) (referring to filing under seal of “six
declarations from officials at the Department of Justice” and “emails and other documents related
to communications between attorneys” at DOJ). Evidentiary submissions were also maintained
under seal in the related special prosecutor’s investigation. See, e.g., Dkt. Nos. 13-17 (sealed
filings), 19-20 (protective orders contemplating sealing), In re Special Proceedings, No. 09 Misc.
198 (D.D.C.); see also id. Dkt. No. 22 at 3 (referencing an evidentiary record that included
“150,000 pages of documents,” “numerous” witness interviews, and “twelve depositions,”
substantially all of which appears to have been filed under seal). Although the court in Stevens
ultimately denied applications to seal the special prosecutor’s report of findings regarding the
evidentiary submissions, In re Special Proceedings, 842 F. Supp. 2d 232, 237 (D.D.C. 2012), my
present application concerns sealing of these materials pending determinations by the Court on the
issues raised in the Court’s September 16, 2020 Order. I am not, at this time, making any
application with respect to the sealing of any findings.

        Therefore, based on the existing sealing Order in this case relating to                     ,
confidentiality practices typically employed in sanctions and disciplinary processes, and Stevens,
I respectfully submit that the public’s right of access to these materials is currently outweighed by
the privacy interests implicated by the documents. Accordingly, I respectfully request that the
Court seal, and review in camera, this submission, the enclosed declaration, and the exhibits
referenced in the declaration.

                                                      Respectfully submitted,

                                                           /s/
                                                      Emil J. Bove III
                                                      Assistant United States Attorney
                                                      (212) 637-2444
Enclosure

Cc:    Associate United States Attorney John McEnany
       (Via Email)

       Defense Counsel
       (Via Email)
